Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-27 and 30, in response to the restriction requirement of 02/25/2022 is acknowledgement. The traversal is based on the ground that Applicant argues that Applicant respectfully traverses the restriction requirement for at least the following reasons.  Under MPEP §803 there are two criteria that must both be met before a restriction requirement is proper: (1) The inventions must be independent or distinct as claimed, and (2) there must be a serious burden on the examiner if restriction is not required.  The initial burden is on the examiner to provide reasons with respect to both of these requirements. MPEP §803.  Applicant notes that the independent claims all share the same or similar dominant claim elements.  The independent claims are related as compositions (independent claims 1 and 30) and a method of providing the composition to a user (independent claim 28).  Thus, Applicant respectfully submits that while the independent claims each have a different claim scope, the claims are not independent or distinct in a manner contemplated under 35 U.S.C. §121 for restriction purposes.  Further, with respect to the second criterion noted above, Applicant respectfully submits that there would be no serious burden on the Patent Office to examine the present application in its entirely, regardless of whether or not a prima facie case of serious burden has been shown.  In this case, there are three independent claims and a total of 30 claims.  Applicant respectfully submits that examining claims 1-30 is not serious burden to the Patent Office to examine.  For this reason, withdrawal of the restriction requirement is respectfully requested.  
	Applicant’s argument is not found persuasive because, as Examiner explained in the previous restriction requirement of 02/25/2022, Inventions I (product) and II (process) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP 806.05(h)). In the instant case, the product of Group I can be used simply as a nutritional supplement without having any particular therapeutic effect attributable thereto.  Thus, restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
	The restriction requirement is deemed proper and is therefore made final.
	Claims 1-27 and 30 have been examined on the merits.  Claims 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 20-22 are indefinite for the term “screened.” The term is unclear of what actually is the term “screened.”  No objective criterion is provided in the specification or claims to apprise one of skill in the art of the meaning of the term “screened.”  Clarification or Correction is required.
All other claims included in this rejection depend directly or indirectly from rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-27 and 30 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1 (MPEP 2106.03)).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)) – i.e., as drafted, the cited claims read upon a product of nature for the following reasons:   
 Claims 1-27 and 30 are drawn to a composition (as an oral composition such as of an oral capsule and/or tablet and/or by intravenous or intramuscular administration) comprising of a first group of milk thistle or ashwagandha or green tea or bacopa monnieri or turmeric or a mixture thereof and a second group of acetyl-l-carnitine or quercetin or lipoic acid or coenzyme Q10 or cysteine or grape or a mixture thereof and a third group of alpine galangal or wasabi or olive leaf extract or nicotinic acid (niacin) or copper gluconate or a mixture thereof therein (i.e. the claimed active ingredients are naturally-occurring ingredients) [Please note that where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))].  The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support [i.e. no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] and that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein- e.g. step 2A1(MPEP 2106.04 (a-c)).  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients) [*Please note that the subject matter eligibility rejection under 35 U.S.C. 101 does apply to the composition in the form of a tablet or capsule (please see claims 23-25) based on Applicant’s working examples in paragraphs 0181-0182, Examples 11-19, which does not provide a markedly different characteristic to the natural products, based on alteration of absorption and delivery.]  
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-13 and 14-15 and 22-23 and 25-27 are rejected under 35 USC 102(a)(1) as being anticipated by Barnett et al. (US 20140287071).
A composition (as an oral composition such as of an oral capsule and/or tablet and/or by intravenous or intramuscular administration) comprising of a first group of milk thistle or ashwagandha or green tea or bacopa monnieri or turmeric or a mixture thereof and a second group of lipoic acid or a mixture thereof and a third group of wasabi or a mixture thereof is claimed. 
Barnett teaches a composition (as an oral composition such as of an oral capsule and/or tablet and/or by intravenous or intramuscular administration) comprises or may comprise (often within various preferred embodiments) of a first group of milk thistle or ashwagandha or green tea or bacopa monnieri or turmeric or a mixture thereof and a second group of lipoic acid or a mixture thereof and a third group of wasabi or a mixture thereof. [Please note also that the cited reference’s composition intended purpose is also to activate the cellular signaling pathway in a subject such as activating the Nrf1 or Nrf2 pathways (i.e. nuclear factor erythroid 2-relate factor 1 or 2) to maintain health in a subject.] (see entire document including e.g.- title, abstract, paragraphs 0084-0085 and claims, and especially claim 5 that teaches the claimed Nrf-2 activating agents). 
Therefore, the claimed reference anticipates the claimed invention. 
With respect to the art rejections above, please note that the intended use of the above claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 16-21, 24 and 30 are rejected under 35 USC 103 as being unpatentable over Barnett et al. (US 20140287071) in view of Cortopassi et al. (US 20190111016), Brown et al. (US 20180015070), McCord et al. (US 20150283193), Prasad et al. (US 20160050969), Arce vera et al. (US 20150105464), Cravatt (US 20200278355), Mastaloudis et al. (US 20180078601) and Kumar (“Galangin induces cell death by modulating the expression of glyoxalase-1 and Nrf-2 in HeLa cells”, Chemico-Biological Interactions Volume 279, 5 January 2018, pages 1-9, see document abstract). 
Although unclear as drafted, a composition (as an oral composition such as of an oral capsule and/or tablet and/or by intravenous or intramuscular administration) comprising of a first group of milk thistle or ashwagandha or green tea or bacopa monnieri or turmeric or a mixture thereof and a second group of acetyl-l-carnitine or quercetin or lipoic acid or coenzyme Q10 or cysteine or grape or a mixture thereof and a third group of alpine galangal or wasabi or olive leaf extract or nicotinic acid (niacin) or copper gluconate or a mixture thereof therein is apparently claimed. 
Barnett teaches a composition (as an oral composition such as of an oral capsule and/or tablet and/or by intravenous or intramuscular administration) used for the intended purpose to activate the cellular signaling pathway in a subject such as activating the Nrf2 pathway (i.e. nuclear factor erythroid 2-relate factor 2) to maintain health in a subject comprises or may comprise (often within various preferred embodiments) of a first group of milk thistle or ashwagandha or green tea or bacopa monnieri or turmeric or a mixture thereof and a second group of lipoic acid or a mixture thereof and a third group of wasabi or a mixture thereof. (see entire document including e.g.- title, abstract, paragraphs 0084-0085 and claims, and especially claim 5 that teaches the claimed Nrf-2 activating agents). Barnett, however, does not teach the further inclusion of a second group of acetyl-l-carnitine or quercetin or coenzyme Q10 or cysteine or grape or a mixture thereof and a third group of alpine galangal or olive leaf extract or nicotinic acid (niacin) or copper gluconate or a mixture thereof therein.
	Coropassi beneficially teaches a composition used for the intended purpose to activate the cellular signaling pathway in a subject such as activating the Nrf2 pathway (i.e. nuclear factor erythroid 2-relate factor 2) to maintain health in a subject comprises or may comprise (often within various preferred embodiments) lipoic acid and acetyl-l-carnitine (see entire document including e.g.- title, abstract and especially paragraph 0204). 
	Brown beneficially teaches a composition used for the intended purpose to activate the cellular signaling pathway in a subject such as activating the Nrf2 pathway (i.e. nuclear factor erythroid 2-relate factor 2) to maintain health in a subject comprises or may comprise (often within various preferred embodiments) lipoic acid and quercetin and niacin and copper gluconate (see entire document including e.g.- title, abstract and especially paragraphs 0032, 0123 and 0141 and claims, and especially claims 1, 2, 4, 9, 13, 14 and 16-(Nrf2)). 
	McCord beneficially teaches a composition used for the intended purpose to activate the cellular signaling pathway in a subject such as activating the Nrf2 pathway (i.e. nuclear factor erythroid 2-relate factor 2) to maintain health in a subject comprises or may comprise (often within various preferred embodiments) of a first group of milk thistle (i.e. the claimed whole milk thistle would intrinsically contained the claimed active ingredient of claim 20 in an amount/percentage therein-see cited reference’s claim 10) or ashwagandha or green tea (i.e. the claimed whole milk thistle would intrinsically contained the claimed active ingredient of claim 21 in an amount/percentage therein-see cited reference’s claim 12)  or bacopa monnieri or turmeric or a mixture thereof and a second group of lipoic acid or Gingko biloba (Gingko biloba intrinsically contains the claimed quercetin therein) (see entire document including e.g.- title, abstract and claims, and especially claims 1, 4, 5, 7, 10, 12 and 14). 
	Prasad beneficially teaches a composition used for the intended purpose to activate the cellular signaling pathway in a subject such as activating the Nrf2 pathway (i.e. nuclear factor erythroid 2-relate factor 2) to maintain health in a subject comprises or may comprise (often within various preferred embodiments) coenzyme Q10 (see entire document including e.g.- title, abstract and especially paragraph 0020). 
	Arce vera beneficially teaches a composition used for the intended purpose to activate the cellular signaling pathway in a subject such as activating the Nrf2 pathway (i.e. nuclear factor erythroid 2-relate factor 2) to maintain health in a subject comprises or may comprise (often within various preferred embodiments) grapes (see entire document including e.g.- title, abstract and especially paragraphs 0012). 
	 Cravatt beneficially teaches a composition used for the intended purpose to activate the cellular signaling pathway in a subject such as activating the Nrf2 pathway (i.e. nuclear factor erythroid 2-relate factor 2) to maintain health in a subject comprises or may comprise (often within various preferred embodiments) cysteine (see entire document including e.g.- title, abstract and especially paragraphs 0004, 0017, 0018, 0019, 0077, 0366 and 0367). 
	Mastaloudis beneficially teaches a composition used for the intended purpose to activate the cellular signaling pathway in a subject such as activating the Nrf2 pathway (i.e. nuclear factor erythroid 2-relate factor 2) to maintain health in a subject comprises or may comprise (often within various preferred embodiments) olive leaf extract [Please note that Mataloudis teaches, in paragraph 0057, an olive leaf extracted with the same claimed aqueous solvent such as water in the same manner as disclosed in Applicant's originally filed specification in paragraph 0071, would provide a olive leaf extract containing the claimed active ingredient/compounds of claim 5 of a hydroxtyrosol (please see cited reference’s paragraph 0057) therein) and lipoic acid and grapes and coenzyme Q10 (see entire document including e.g.- title, abstract and especially paragraphs 0012). 
	Kumar beneficially teaches a composition used for the intended purpose to activate the cellular signaling pathway in a subject such as activating the Nrf2 pathway (i.e. nuclear factor erythroid 2-relate factor 2) to maintain health in a subject comprises or may comprise (often within various preferred embodiments) galangin (please note that the active ingredient compound of galangin is contained within the claimed rhizomes of Alpinia galangal, thus, the claimed Alpinia galangal contains the effective active ingredient compound of galangin therein) (see entire document including e.g.- document abstract). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as an oral composition such as of an oral capsule and/or tablet and/or by intravenous or intramuscular administration) comprising of a first group of milk thistle or ashwagandha or green tea or bacopa monnieri or turmeric or a mixture thereof and a second group of acetyl-l-carnitine or quercetin or lipoic acid or coenzyme Q10 or cysteine or grape or a mixture thereof and a third group of alpine galangal or wasabi or olive leaf extract or nicotinic acid (niacin) or copper gluconate or a mixture thereof therein-for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)-and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (used for the intended purpose to activate the cellular signaling pathway in a subject such as activating the Nrf2 pathway (i.e. nuclear factor erythroid 2-relate factor 2) to maintain health in a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  The adjustment of particular conventional working conditions therein (e.g. determining suitable amount/ranges/ratios of each of the claimed active ingredients within the claimed composition and the substitution for one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
*With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

With respect to the art rejections above, please note that the intended use of the above claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655